Exhibit 10.3
 
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION




In re:
 
Chapter 11
     
BIOVEST INTERNATIONAL, INC.,
 
Case No. 8:13-bk-02892-KRM
     
Debtor.
    /    







ORDER CONFIRMING FIRST AMENDED PLAN OF
REORGANIZATION OF BIOVEST INTERNATIONAL, INC.
UNDER CHAPTER 11 OF TITLE 11, UNITED STATES CODE DATED
AS OF APRIL 18, 2013, AS MODIFIED, PURSUANT TO 11 U.S.C. § 1129


Biovest International, Inc. (“Biovest”), as debtor and debtor in possession (the
“Debtor”), having filed with this Court its First Amended Plan of Reorganization
of Biovest International, Inc. Under Chapter 11 of Title 11, United States Code
dated as of April 18, 2013 [Doc. No. 189-1] (the “First Amended Plan”), and
having announced on the record at the Confirmation Hearing (as defined below)
additional modifications to the First Amended Plan as set forth below in this
Confirmation Order (the First Amended Plan, as modified at the Confirmation
Hearing as set forth below in this Confirmation Order, hereinafter referred to
as the “Modified Plan”), it is
 
ADJUDGED, DETERMINED AND FOUND, after hearings held on May 31, 2013, at 8:30
a.m., and June 10, 2013, at 8:30 a.m., and due and sufficient notice having been
provided to all Creditors, Holders of Equity Interests and interested parties
and sufficient cause appearing therefor, that:
 
 
 

--------------------------------------------------------------------------------

 
 
A.          All capitalized terms used in this Confirmation Order but not
defined herein shall have the meaning ascribed to such terms in the Modified
Plan.
 
B.           This Court has jurisdiction over the Debtor, the Bankruptcy Case,
all of the Debtor’s Property, wherever located, including but not limited to all
Causes of Action, all Claims against and Equity Interests in the Debtor, and all
Creditors of and Holders of Equity Interests in the Debtor pursuant to 28 U.S.C.
§ 1334.  Confirmation of the Modified Plan is a “core proceeding” pursuant to,
without limitation, 28 U.S.C. §§ 157(b)(2)(A), (L) and (O), and this Court has
jurisdiction to enter a final order with respect thereto.  Venue is proper
before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
 
C.           The Debtor filed a Voluntary Petition for relief under Chapter 11
of the Bankruptcy Code on March 6, 2013 (the “Petition Date”).
 
D.          Since the Petition Date, the Debtor has continued to operate its
businesses and to manage its properties as a debtor in possession pursuant to
Sections 1107(a) and 1108 of the Bankruptcy Code.
 
E.           No trustee or examiner has been appointed in this case.  On March
19, 2013, the Office of the United States Trustee (the “U.S. Trustee”) appointed
an Official Committee of Unsecured Creditors (the “Creditors Committee”) in this
case pursuant to Section 1102 of the Bankruptcy Code [Doc. No. 76].  On March
19, 2013, the U.S. Trustee appointed an Official Committee of Equity Security
Holders (the “Equity Holders Committee” and together with the Creditors
Committee, the “Committees”) in this case pursuant to Section 1102 of the
Bankruptcy Code [Doc. No. 77].
 
 
2

--------------------------------------------------------------------------------

 
 
F.           Biovest is a publicly traded Delaware biotechnology corporation,
with a majority of its issued and outstanding shares of common stock, par value
$.01 per share (the “Common Stock”) owned by Accentia Biopharmaceuticals, Inc.
(“Accentia”) and its remaining issued and outstanding shares of Common Stock
publicly held and traded.  As of the Petition Date, there were 146,510,818
shares of the Common Stock issued and outstanding.
 
G.          Biovest has three (3) operating divisions: (i) the Drug Development
Division, which focuses on developing and commercializing BiovaxID™ as a
personalized therapeutic cancer vaccine for the treatment of B-cell blood
cancers; (ii) the Instruments and Disposables Division, which focuses on the
continued development, commercialization, manufacture and sale of instruments
and related disposables for the efficient production of cell-based medical and
research products, primarily through its AutovaxID® instrument; and (iii) the
Cell Culture Products and Services Division, which focuses on the commercial
sale and production of cell culture products and services under contracts with
third party customers.  Additional information regarding Biovest and its
products and services can be found in the Debtor’s Chapter 11 Case Management
Summary [Doc. No. 27] and on Biovest’s website at www.biovest.com.
 
H.          On March 7, 2013, the Debtor filed with the Court its Plan of
Reorganization of Biovest International, Inc. Under Chapter 11 of Title 11,
United States Code dated as of March 6, 2013 [Doc. No. 16] (the “Original
Plan”).
 
 
3

--------------------------------------------------------------------------------

 
 
I.           On March 8, 2013, the Debtor filed with the Court the Debtor’s
Emergency Motion for Interim and Final Orders Under 11 U.S.C. §§ 105, 361, 362,
363(c), 364(c), 364(d)(1), 364(e) and 507 and Fed. R. Bankr. P. 2002, 4001 and
9014: (I) Authorizing the Debtor to Obtain Postpetition Financing and Grant
Senior Liens and Superpriority Administrative Expense Status; (II) Authorizing
the Debtor to Use Cash Collateral; (III) Granting Adequate Protection to
Prepetition Secured Lenders; and (IV) Scheduling a Final Hearing Pursuant to
Bankruptcy Rules 2002, 4001 and 9014 [Doc. No. 25] (the “DIP Financing Motion”).
 
J.           On March 12, 2013, the Debtor filed with the Court its Disclosure
Statement for Plan of Reorganization of Biovest International, Inc. Under
Chapter 11 of Title 11, United States Code dated as of March 6, 2013 [Doc. No.
42] (the “Original Disclosure Statement”).
 
K.          On March 14, 2013, this Court entered its Order Scheduling Hearing
on Disclosure Statement and Establishing Disclosure Statement Hearing Procedures
[Doc. No. 55] (the “March 14 Scheduling Order”).  The March 14 Scheduling Order
set a hearing for April 18, 2013, at 3:30 p.m., to consider approval of the
Original Disclosure Statement (the “Disclosure Statement Hearing”).  The March
14 Scheduling Order also established a deadline of April 15, 2013 for the filing
of any objections to the Original Disclosure Statement.
 
L.           Upon the entry of the March 14 Scheduling Order, Stichter, Riedel,
Blain & Prosser, P.A. (“Stichter, Riedel”), counsel for the Debtor, posted the
Original Plan, the Original Disclosure Statement, and the March 14 Scheduling
Order on its website at www.srbp.com.
 
 
4

--------------------------------------------------------------------------------

 
 
M.         On March 14, 2013, the Debtor served copies of the Original Plan, the
Original Disclosure Statement, and the March 14 Scheduling Order on certain
parties in interest as directed by the March 14 Scheduling Order, including all
parties set forth on the Local Rule 1007(d) Parties in Interest List for this
case.  A certificate of service and an affidavit of mailing have been filed by
the Debtor with the Court regarding such service (see, Doc. No. 60).
 
N.          On March 15, 2013, the Debtor served a copy of the March 14
Scheduling Order on all Creditors of the Debtor as directed by the March 14
Scheduling Order.  A certificate of service and an affidavit of mailing have
been filed by the Debtor with the Court regarding such service (see, Doc. No.
69).
 
O.          Commencing on March 20, 2013 and ending on March 26, 2013, the
Debtor (through its agent, Broadridge Investor Communication Services, Inc.
(“Broadridge”)), as directed by the March 14 Scheduling Order, served a copy of
the March 14 Scheduling Order on (i) all registered equity security holders of
Biovest and (ii) all banks, brokerage firms, and depository companies for
subsequent distribution to beneficial holders of the Common Stock.  An affidavit
of mailing executed by Broadridge has been filed with the Court regarding such
service (see, Doc. No. 294).
 
 
5

--------------------------------------------------------------------------------

 
 
P.           On April 10, 2013, this Court entered its Final Order Granting
Debtor’s Emergency Motion for Interim and Final Orders Under 11 U.S.C. §§ 105,
361, 362, 363(c), 364(c), 364(d)(1), 364(e) and 507 and Fed. R. Bankr. P. 2002,
4001 and 9014: (I) Authorizing the Debtor to Obtain Postpetition Financing and
Grant Senior Liens and Superpriority Administrative Expense Status; (II)
Authorizing the Debtor to Use Cash Collateral; (III) Granting Adequate
Protection to Prepetition Senior Secured Creditors; and (IV) Scheduling a Final
Hearing Pursuant to Bankruptcy Rules 2002, 4001 and 9014 [Doc. No. 142] (the
“Final Financing Order”).  The Final Financing Order granted the DIP Financing
Motion and approved (i) a debtor in possession financing facility in the amount
of $6,000,000 to the Debtor from the DIP Lenders, and (ii) the DIP Credit
Agreement (as defined below).
 
Q.          On April 15, 2013, objections to the Original Disclosure Statement
were filed with the Court by Accentia [Doc. No. 155] and the Equity Holders
Committee [Doc. No. 158] (collectively, the “Disclosure Statement
Objections”).  No other objection to the Original Disclosure Statement was filed
by any Creditor or other party in interest.
 
R.          On April 17, 2013, the Debtor filed with the Court the Debtor’s
Emergency Motion for Entry of an Order (I) Approving the Sale of, and Bidding
Procedures in Connection with the Sale of, Substantially All of the Assets of
the Debtor or the Rights Under the Debtor’s Amended Plan of Reorganization, (II)
Establishing Procedures for the Assumption and/or Assignment by the Debtor of
Certain Executory Contracts and Unexpired Leases, (III) Approving Initial
Overbid Amount and Subsequent Overbid Amounts, (IV) Approving Form and Manner of
Notice of the Sale and Bidding Procedures, and (V) Setting Objection Deadlines
[Doc. No. 163] (the “Sale Motion”).  In the Sale Motion, the Debtor requested
that the Court consider the entry of orders (i) approving the sale of, and
bidding procedures in connection with the sale of, either (a) substantially all
of the assets of the Debtor (a “Sale Transaction”) or (b) the rights under the
First Amended Plan (a “Plan Transaction” and together with a Sale Transaction
hereinafter sometimes referred to, collectively, as a “Transaction”) to the
party submitting the highest or best offer at an auction; (ii) establishing
procedures for the assumption and/or assignment by the Debtor in a Sale
Transaction of certain executory contracts and unexpired leases to which the
Debtor is a party; (iii) approving an initial overbid amount and subsequent
overbid amounts in connection with a Transaction; (iv) approving the form and
manner of notice of a Transaction and the bidding procedures; and (v) setting
deadlines for objections to the Sale Motion and the Asset Purchase Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
S.           On April 18, 2013, the Debtor, the DIP Lenders and LV entered into
the Debtor-in-Possession Credit and Security Agreement (the “DIP Credit
Agreement”), which was effective for all purposes as of March 14, 2013.
 
T.          On April 18, 2013, and prior to the Disclosure Statement Hearing,
the Debtor filed with the Court its First Amended Plan of Reorganization of
Biovest International, Inc. Under Chapter 11 of Title 11, United States Code
dated as of April 18, 2013 [Doc. No. 168] (the “April 18 Plan”).  The April 18
Plan was black-lined to reflect the changes made to the Original Plan.  On April
18, 2013, and prior to the Disclosure Statement Hearing, the Debtor also filed
with the Court its First Amended Disclosure Statement for First Amended Plan of
Reorganization of Biovest International, Inc. Under Chapter 11 of Title 11,
United States Code dated as of April 18, 2013 [Doc. No. 169] (the “April 18
Disclosure Statement”).  The April 18 Disclosure Statement was black-lined to
reflect the changes made to the Original Disclosure Statement.  Each of the
April 18 Disclosure Statement and the April 18 Plan included additional
disclosure and language in response to the points raised in the Disclosure
Statement Objections as well as issues raised orally with the Debtor by the
Creditors Committee.
 
 
7

--------------------------------------------------------------------------------

 
 
U.          The Court held a hearing on April 18, 2013, at 3:30 p.m., to
consider approval of the April 18 Disclosure Statement and to consider the
Disclosure Statement Objections and any objections to the April 18 Disclosure
Statement.  At the Disclosure Statement Hearing, the Debtor announced to the
Court that the Debtor (i) had addressed in the April 18 Disclosure Statement all
of the relevant Disclosure Statement Objections, and (ii) would incorporate
additional information and provisions in the April 18 Disclosure Statement and
in the April 18 Plan as announced on the record in response to issues raised by
various parties at the Disclosure Statement Hearing.  As a result of the
foregoing, at the Disclosure Statement Hearing, the Court approved the April 18
Disclosure Statement as containing adequate information within the meaning of
Section 1125 of the Bankruptcy Code, subject to the Debtor including the
additional information and provisions announced on the record.
 
V.          On April 19, 2013, the Court entered its Order Approving First
Amended Disclosure Statement, Fixing Time to File Applications for
Administrative Expenses, Setting Hearing on Confirmation of First Amended Plan,
and Setting Deadlines with Respect to Confirmation Hearing [Doc. No. 175] (the
“Disclosure Statement Approval Order”).  In the Disclosure Statement Approval
Order, the Court (i) determined that the April 18 Disclosure Statement (as
modified on the record at the Disclosure Statement Hearing) met the “adequate
information” standards required by Section 1125 of the Bankruptcy Code, and (ii)
approved the April 18 Disclosure Statement (as modified on the record at the
Disclosure Statement Hearing) for distribution to Creditors of the Debtor in
conjunction with the Debtor’s solicitation of votes on the First Amended Plan.
 
 
8

--------------------------------------------------------------------------------

 
 
W.         In the Disclosure Statement Approval Order, the Court (i) scheduled a
hearing for May 31, 2013, at 9:30 a.m., to consider (a) Confirmation of the
First Amended Plan, including timely filed objections thereto, (b) motions for
cramdown, (c) applications for compensation, and (d) motions for allowance of
administrative claims; (ii) fixed May 24, 2013 as the last date for the filing
of written objections to Confirmation of the First Amended Plan; (iii) fixed May
28, 2013 as the last date for the filing of Ballots accepting or rejecting the
First Amended Plan; and (iv) fixed May 29, 2013 as the last date for the filing
by the Debtor of a ballot tabulation and a confirmation affidavit.
 
X.          On April 24, 2013, pursuant to the Disclosure Statement Approval
Order, the Debtor mailed its First Amended Disclosure Statement for First
Amended Plan of Reorganization of Biovest International, Inc. Under Chapter 11
of Title 11, United States Code dated as of April 18, 2013 [Doc. No. 189-2] (the
“First Amended Disclosure Statement”), the First Amended Plan, the Disclosure
Statement Approval Order, a Ballot, and a Court-approved letter from the
Creditors Committee dated April 18, 2013 in support of the First Amended Plan
(all of the foregoing documents hereinafter collectively referred to as the
“Plan Solicitation Documents”) to (i) all Creditors of the Debtor as set forth
on the Court’s master mailing matrix for the Debtor’s Chapter 11 case and (ii)
all parties set forth on the Local Rule 1007(d) Parties in Interest List for
this case.  A certificate of service and an affidavit of mailing have been filed
by the Debtor with the Court regarding such service (see, Doc. No. 187).
 
 
9

--------------------------------------------------------------------------------

 
 
Y.          On April 25, 2013, the Debtor filed with the Court a Notice of
Filing of Plan Solicitation Package [Doc. No. 189], which contained true and
correct copies of the Plan Solicitation Documents.
 
Z.          On April 25, 2013, the Debtor mailed the First Amended Disclosure
Statement, the First Amended Plan, and the Disclosure Statement Approval Order
to all Holders of the Existing Biovest Stock Options and to all Holders of the
Existing Biovest Stock Warrants. A certificate of service and an affidavit of
mailing have been filed by the Debtor with the Court regarding such service
(see, Doc. No. 192).
 
AA.      On April 25, 2013, Stichter, Riedel posted the Plan Solicitation
Documents on its website at http://www.srbp.com/biovest/biovest.htm and the
Debtor filed with the Court its Notice of Posting Biovest International, Inc.
Plan Solicitation Package on Website of Stichter, Riedel, Blain & Prosser, P.A.
[Doc. No. 193]. The Debtor served notice on all parties set forth on the Local
Rule 1007(d) Parties in Interest List for this case of the posting of the Plan
Solicitation Documents at http://www.srbp.com/biovest/biovest.htm (see, Doc. No.
193).
 
 
10

--------------------------------------------------------------------------------

 
 
BB.        Commencing on April 26, 2013 and ending on May 6, 2013, the Debtor
(through Broadridge), as directed by the Disclosure Statement Approval Order,
served a copy of the Disclosure Statement Approval Order on (i) all registered
equity security holders of Biovest and (ii) all banks, brokerage firms, and
depository companies for subsequent distribution to beneficial holders of the
Common Stock.  An affidavit of mailing executed by Broadridge has been filed
with the Court regarding such service (see, Doc. No. 295). Paragraph 6 of the
Disclosure Statement Approval Order stated (and disclosed to equity security
holders of Biovest) that: (a) the Debtor was not required to serve the First
Amended Plan, the First Amended Disclosure Statement or a ballot for accepting
or rejecting the First Amended Plan on equity security holders of Biovest, (b)
on the Effective Date, all Class 9 Equity Interests (i.e., all shares of Common
Stock) would be deemed cancelled, annulled, extinguished and surrendered without
any further action by any party and would be of no further force and effect, (c)
equity security holders of Biovest would not be entitled to receive any
distribution under the First Amended Plan and would retain no property or equity
interest in Biovest under the First Amended Plan, (d) under applicable
provisions of the Bankruptcy Code, equity security holders of Biovest would be
deemed not to have accepted the First Amended Plan, (e) votes of equity security
holders of Biovest with respect to acceptance or rejection of the First Amended
Plan were not being solicited by the Debtor, (f) counsel for the Debtor would
provide, without charge, copies of the First Amended Disclosure Statement and
the First Amended Plan to any equity security holder of Biovest who made a
written request for either the First Amended Plan or the First Amended
Disclosure Statement, (g) upon entry of the Disclosure Statement Approval Order,
Stichter, Riedel would post the First Amended Disclosure Statement, the First
Amended Plan and the Disclosure Statement Approval Order on its website at
www.srbp.com, and (h) the First Amended Disclosure Statement and the First
Amended Plan were available for inspection at the office of the Clerk of this
Court during the Clerk’s regular business hours.
 
 
11

--------------------------------------------------------------------------------

 
 
CC.        On April 25, 2013, the Court entered its Order Approving Debtor’s
Emergency Application for Authorization to Employ Ferghana Partners, Inc. as
Investment Banker Nunc Pro Tunc to April 18, 2013 [Doc. No. 186] (the “Ferghana
Employment Order”).  Pursuant to the Ferghana Employment Order, the Debtor was
authorized to employ and retain Ferghana Partners, Inc. (“Ferghana”) as an
investment banker to provide services in connection with a potential Sale
Transaction or Plan Transaction as outlined in the Sale Motion and the Bidding
Procedures.
 
DD.       On May 2, 2013, the Court entered its Agreed Pre-Trial Order for
Confirmation Hearing [Doc. No. 218] (the “Pre-Trial Order”).  Pursuant to the
Pre-Trial Order, the Court established procedures governing objections to
Confirmation of the First Amended Plan and to final approval of the Sale Motion,
including, among other things, as to witnesses, expert witnesses, expert
rebuttal witnesses, trial exhibits, discovery and depositions.
 
EE.        On May 15, 2013, the Court entered its Order (I) Approving Bidding
Procedures in Connection with the Sale of Substantially All of the Assets of the
Debtor or the Rights Under the Debtor’s Amended Plan of Reorganization, (II)
Establishing Procedures for the Assumption and/or Assignment by the Debtor of
Certain Executory Contracts and Unexpired Leases, (III) Approving Initial
Overbid Amount and Subsequent Overbid Amounts, (IV) Approving Form and Manner of
Notice of the Sale and Bidding Procedures, and (V) Setting Objection Deadlines
[Doc. No. 251] (the “Bidding Procedures Order”).  In the Bidding Procedures
Order, the Court (i) established a deadline of May 24, 2013 for the filing of
any and all objections to the Sale Motion, the Asset Purchase Agreement or the
sale of the Acquired Assets (as defined in the Asset Purchase Agreement) to the
Purchaser, (ii) established a deadline of 12:00 noon (Eastern Standard Time) on
May 29, 2013 for the submission of any competing bids for a Transaction (the
“Bid Deadline”), and (iii) scheduled a hearing for May 31, 2013, at 9:30 a.m.,
to consider final approval of the Sale Motion and the Asset Purchase Agreement
(or any higher or better offers for the Acquired Assets or a Transaction) and to
consider any timely filed objections thereto.
 
 
12

--------------------------------------------------------------------------------

 
 
FF.        The Bidding Procedures Order also approved the bidding procedures in
the form attached as Exhibit A to the Bidding Procedures Order (the “Bidding
Procedures”) for the submission and consideration of any written competing bid
by any competing bidder for a Transaction.  The Bidding Procedures Order and the
Bidding Procedures were served on (i) all parties to any Assumed Contracts (as
defined in the Asset Purchase Agreement), (ii) all parties listed on the Local
Rule 1007(d) Parties in Interest List for this case, and (iii) all creditors of
the Debtor.  Certificates of service and affidavits of mailing have been filed
by the Debtor with the Court regarding such service (see, Doc. Nos. 257 and
278).  In addition, a copy of the Bidding Procedures was provided by Ferghana to
any potential party contacted with respect to the submission of (or interested
in making) a bid for a Transaction, in order to achieve selection of the highest
or best offer for a Sale Transaction or a Plan Transaction.  Finally, a copy of
the Bidding Procedures was attached as an exhibit to the First Amended Plan.  No
objections have been filed with the Court as to the Bidding Procedures and the
Bidding Procedures Order is a Final Order.
 
 
13

--------------------------------------------------------------------------------

 
 
GG.        On May 16, 2013, the Equity Holders Committee filed its Amended
Application to Employ Eric Sharps, Ph.D. as Expert and Advisor to the Official
Committee of Equity Security Holders Nunc Pro Tunc to May 7, 2013 [Doc. No. 255]
(the “Sharps Application”).  Pursuant to the Sharps Application, the Equity
Holders Committee sought authorization from the Court to employ Eric Sharps,
Ph.D. (“Dr. Sharps”) as its expert witness and advisor in connection with
Confirmation of the First Amended Plan.
 
HH.       On May 23, 2013, Accentia filed its Emergency Motion to Temporarily
Allow Unsecured Claim Solely for Purposes of Accepting or Rejecting the Debtor’s
First Amended Plan [Doc. No. 275] (the “Accentia Claim Estimation
Motion”).  Pursuant to the Accentia Claim Estimation Motion, Accentia sought an
order from the Court allowing its Class 8 Unsecured Claim in the amount of
$4,545,000 solely for purposes of voting to accept or reject the First Amended
Plan.  On May 28, 2013, the Creditors Committee filed its Response to the
Accentia Claim Estimation Motion [Doc. No. 289], asserting that the Class 8
Unsecured Claim of Accentia (i) should not be allowed for any purposes,
including voting on the First Amended Plan, and (ii) should be re-characterized
as equity or a capital contribution, and, as a result thereof, the Accentia
Claim Estimation Motion should be denied.
 
II.          At a hearing held by the Court on May 28, 2013, at 1:45 p.m., the
Court allowed Accentia to file its Class 8 Ballot in the amount of $4,545,000,
but deferred ruling until the Confirmation Hearing on whether Accentia’s Class 8
Ballot would be allowed for purposes of voting on the First Amended Plan.
 
 
14

--------------------------------------------------------------------------------

 
 
JJ.         On May 28, 2013, Accentia, as plaintiff, filed with the Court a
Verified Complaint for Declaratory Judgment of Ownership and Inventorship of
Certain Patents, Intellectual Property Rights and Contract Rights against the
Debtor, as defendant, Adversary Proceeding No: 8-13-ap-00458-KRM (the “Accentia
Complaint”). In the Accentia Complaint, Accentia sought a ruling from the Court
establishing Accentia’s alleged ownership interest in certain patents,
intellectual property and/or contract rights of Biovest described in the
Accentia Complaint.
 
KK.       On May 29, 2013, in accordance with the Disclosure Statement Approval
Order, the Debtor filed with the Court its Chapter 11 Ballot Tabulation for
First Amended Plan of Reorganization of Biovest International, Inc. [Doc. No.
299] (the “Ballot Tabulation”).  The Ballot Tabulation included all Ballots
received by the Court on or before the May 28, 2013 deadline for Creditors to
file Ballots voting for acceptance or rejection of the First Amended Plan.  The
Ballot Tabulation was served by the Debtor on the U.S. Trustee and on all
parties receiving pleadings in the Bankruptcy Case pursuant to the Court’s
CM/ECF Transmission system, including counsel to the Senior Secured Lenders,
counsel to the Committees, and counsel to Accentia.
 
LL.        On May 29, 2013, the Debtor filed with the Court its Motion for
Extension of Time to File Confirmation Affidavits [Doc. No. 302] (the “Motion
for Extension”).  Pursuant to the Motion for Extension, the Debtor requested an
approximately one (1) day extension of the May 29, 2013 deadline to file its
affidavits in support of Confirmation of the First Amended Plan.  On May 30,
2013, the Court entered its Order Granting Debtor’s Motion for Extension of Time
to File Confirmation Affidavits [Doc. No. 318], which extended the deadline for
the Debtor to file its affidavits in support of Confirmation of the First
Amended Plan until 5:00 p.m. on May 30, 2013.
 
 
15

--------------------------------------------------------------------------------

 
 
MM.     On May 30, 2013, the Debtor filed with the Court (i) the Affidavit of
Brian Bottjer in Support of Confirmation of First Amended Plan [Doc. No. 304]
(the “Bottjer Affidavit”), (ii) the Debtor’s Confirmation Affidavit and
Memorandum in Support of Confirmation executed by Samuel S. Duffey, in his
capacity as the President of the Debtor [Doc. No. 313] (the “Duffey Affidavit”),
(iii) the Statement and Declaration of Carlos F. Santos, Ph.D. in Support of
Confirmation of First Amended Plan and Sale Motion [Doc. No. 316] (the “Santos
Affidavit”), and (iv) the Statement and Declaration of Matthew David of Ferghana
Partners, Inc. in Support of Confirmation of First Amended Plan and Sale Motion
[Doc. No. 317] (the “David Affidavit” and together with the Bottjer Affidavit,
the Duffey Affidavit and the Santos Affidavit, collectively, the “Confirmation
Affidavits”).  The Confirmation Affidavits were served by the Debtor on the U.S.
Trustee and on all parties receiving pleadings in the Bankruptcy Case pursuant
to the Court’s CM/ECF Transmission system, including counsel to the Senior
Secured Lenders, counsel to the Committees, and counsel to Accentia.
 
NN.       On May 30, 2013, the Debtor filed with the Court its Motion for
Confirmation of First Amended Plan of Reorganization of Biovest International,
Inc. Under 11 U.S.C. § 1129(b) [Doc. No. 307] (the “Cramdown Motion”).  In the
Cramdown Motion, the Debtor requested that the First Amended Plan be confirmed
under Section 1129(b) of the Bankruptcy Code, notwithstanding the fact that (i)
Class 8 was a non-accepting Impaired Class (due to the Ballot cast by Accentia
rejecting the First Amended Plan) and (ii) the Holders of Class 9 Equity
Interests were not entitled to vote on the First Amended Plan and were thus
deemed to have rejected the First Amended Plan.  In the Cramdown Motion, the
Debtor argued that the First Amended Plan was fair and equitable and did not
discriminate unfairly with respect to Classes 8 and 9 because, among other
things, the Holder of any Claim or Equity Interest that was junior to the Class
8 Claims and the Class 9 Equity Interests would not receive or retain any
property under the First Amended Plan on account of such junior Claim or Equity
Interest. The Cramdown Motion was served on (i) all parties listed on the Local
Rule 1007(d) Parties in Interest List for this case, and (ii) all creditors of
the Debtor. A certificate of service and an affidavit of mailing have been filed
by the Debtor with the Court regarding such service (see, Doc. No. 327).
 
 
16

--------------------------------------------------------------------------------

 
 
OO.       On May 30, 2013, the Debtor filed with the Court its Motion to Exclude
the Reports and Testimony of Eric Sharps, Ph.D. [Doc. No. 319] (as supplemented
by Doc. No. 322, the “Daubert Motion”), pursuant to which the Debtor requested
that, for the reasons stated in the Daubert Motion, the Court enter an order
excluding the reports and anticipated testimony of Dr. Sharps (the expert
witness and advisor to the Equity Holders Committee) at the Confirmation
Hearing.
 
PP.        On May 31, 2013, Accentia filed its Affidavit of Garrison Hasara in
Support of Accentia Biopharmaceuticals, Inc.’s Emergency Motion to Temporarily
Allow Unsecured Claim Solely for Purposes of Accepting or Rejecting the Debtor’s
First Amended Plan [Doc. No. 325] (the “Hasara Affidavit”).
 
QQ.       The Court held hearings on May 31, 2013, at 8:30 a.m., and June 10,
2013, at 8:30 a.m. (collectively, the “Confirmation Hearing”), to consider
Confirmation of the First Amended Plan in accordance with 11 U.S.C. § 1129.  At
the start of the Confirmation Hearing, counsel for the Debtor advised the Court
that (i) the First Amended Plan had been accepted by all Impaired Classes
entitled to vote on the First Amended Plan, with the exception of Class 8 (due
to the Ballot cast by Accentia rejecting the First Amended Plan), and (b) the
Debtor believed the First Amended Plan complied in all respects with Section
1129 of the Bankruptcy Code.
 
 
17

--------------------------------------------------------------------------------

 
 
RR.        At the hearing held on May 31, 2013, in support of Confirmation of
the First Amended Plan, the Debtor presented the testimony of Samuel S. Duffey,
the Chief Executive Officer and President of the Debtor, and of Dr. Matthew
David of Ferghana regarding, among other things, the good faith of the Debtor in
proposing the First Amended Plan, the satisfaction of the requirements for
Confirmation of the First Amended Plan under Section 1129 of the Bankruptcy
Code, the marketing of a Transaction during the course of this Chapter 11 case,
the fact that no competing bid for a Transaction was received by the Bid
Deadline, and the unsuccessful prepetition efforts by Biovest and Ferghana to
consummate several types of transactions that would provide much-needed
financing or value to Biovest. All parties present at the May 31, 2013 hearing
were given the opportunity to cross-examine both Mr. Duffey and Dr. David.  In
addition, at the May 31, 2013 hearing, the Debtor proffered the representations
in all of the Confirmation Affidavits in support of Confirmation of the First
Amended Plan.  The Court hereby accepts the testimony of both Mr. Duffey and Dr.
David and the representations in all of the Confirmation Affidavits and finds
that such testimony and representations support Confirmation of the Modified
Plan under Sections 1129(a) and (b) of the Bankruptcy Code.
 
 
18

--------------------------------------------------------------------------------

 
 
SS.        At the hearing held on May 31, 2013, the Equity Holders Committee
presented the testimony of Dr. Sharps, after which the Debtor was provided the
opportunity to cross-examine Dr. Sharps as to his qualifications as an expert.
For the reasons stated orally and recorded in open court at the May 31, 2013
hearing, which shall constitute the decision of the Court, the Court granted the
Daubert Motion and excluded the testimony of Dr. Sharps from the record. The
Court will enter a separate order granting the Daubert Motion.
 
TT.        At the hearing held on May 31, 2013, the Equity Holders Committee
also presented the testimony of Mr. Douglas Wolfe of ASM Capital, the
Chairperson of the Equity Holders Committee, and Mr. Michael Hill, a member of
the Equity Holders Committee. All parties present at the May 31, 2013 hearing
were given the opportunity to cross-examine both Mr. Wolfe and Mr. Hill.
 
UU.       At the hearing held on May 31, 2013, the Court heard the direct
testimony of Garrison Hasara, the Acting Chief Executive Officer of Accentia, in
support of the Accentia Claim Estimation Motion and the Hasara Affidavit.  At
the hearing held on June 10, 2013, the Creditors Committee and the Senior
Secured Lenders were provided the opportunity to cross-examine Mr. Hasara.  For
the reasons stated orally and recorded in open court at the June 10, 2013
hearing, which shall constitute the decision of the Court, the Court denied the
Accentia Claim Estimation Motion and struck the Class 8 Ballot filed by Accentia
rejecting the First Amended Plan.  The Court will enter a separate order denying
the Accentia Claim Estimation Motion.
 
 
19

--------------------------------------------------------------------------------

 
 
VV.        At the hearing held on June 10, 2013, counsel to the Debtor announced
on the record certain modifications to the First Amended Plan, as follows
(collectively, the “Plan Modifications”): (i) the Effective Date of the Modified
Plan would not occur until the Accentia Complaint is dismissed with prejudice by
an order of the Court or voluntarily dismissed by Accentia (provided, however,
that the Senior Secured Lenders would be entitled, in their sole discretion, to
waive this condition and, in such event, the vesting of all Property of the
Estate in Reorganized Biovest pursuant to Article 8.4 of the Modified Plan would
be subject to the Accentia Disputed Ownership Claims (as defined below); and
provided further, however, that upon the dismissal of the Accentia Complaint,
with prejudice, by an order of the Court or the voluntary dismissal by Accentia
of the Accentia Complaint, the vesting of all Property of the Estate in
Reorganized Biovest pursuant to Article 8.4 of the Modified Plan would be free
and clear of the Accentia Disputed Ownership Claims); (ii) the term Exculpated
Parties as defined in Article 11.2 of the First Amended Plan would include the
members of the Equity Holders Committee; (iii) the term Released Parties as
defined in Article 11.3 of the First Amended Plan would include the members of
the Equity Holders Committee; (iv) each holder of an Allowed Unsecured Claim
against the Debtor (excluding any Allowed Unsecured Claim of Accentia) would
have the right to receive its pro rata share (based on a fraction, the numerator
of which shall be the amount of such holder’s Allowed Unsecured Claim and the
denominator of which shall be the sum of all Allowed Unsecured Claims, excluding
any Allowed Unsecured Claim of Accentia) of seven million shares of the
Reorganized Biovest Common Stock (collectively, the “Unsecured Creditors
Shares”); (v) as to any Allowed Unsecured Claim of Accentia, Accentia would have
the right to receive one share of Reorganized Biovest Common Stock for every
dollar of its Allowed Unsecured Claim (collectively, the “Accentia Shares”);
(vi) after taking into account the Unsecured Creditors Shares and the Accentia
Shares, the Senior Secured Lenders (or their designees) would have the right to
receive the remaining balance of any unissued shares of the Reorganized Biovest
Common Stock based on the issuance, as of the Effective Date, of a total of one
hundred million shares of Reorganized Biovest Common Stock (the “Lenders Shares”
and together with the Unsecured Creditors Shares and the Accentia Shares, the
“Closing Shares”); (vii) following the Effective Date, the Closing Shares (and
any shares of Reorganized Biovest Common Stock issuable pursuant to the New
Stock Options) issued under the Modified Plan may not be sold, transferred,
assigned, disposed of or otherwise traded by any recipient thereof until such
time as determined by any underwriter or investment banking firm engaged by
Reorganized Biovest with respect to a public offering or other capital or equity
raise; (viii) the Creditors Committee would have input into discussions between
Reorganized Biovest and such underwriter or investment banking firm as to the
timing for any trading in the shares of Reorganized Biovest Common Stock by the
Holders of Allowed Class 8 Claims, but the Creditors Committee shall not be
involved in any decisions with respect thereto (which shall be in the sole
discretion of Reorganized Biovest; and (ix) all stock certificates evidencing
shares of Reorganized Biovest Common Stock issued under the Modified Plan shall
contain a legend thereon setting forth the provisions in subparagraph (vii)
above, and the transfer agent for the Reorganized Biovest Common Stock shall be
instructed to comply with such provisions with respect to any proposed transfer
of shares of Reorganized Biovest Common Stock.
 
 
20

--------------------------------------------------------------------------------

 
 
WW.     At the hearing held on June 10, 2013, the Debtor advised the Court that,
in its opinion, the Plan Modifications, including those set forth in
subparagraphs (vii), (viii) and (ix) of the immediately preceding paragraph of
this Confirmation Order (collectively, the “Stock Restriction Provisions”), did
not adversely affect the treatment of any Classes of Creditors as set forth in
the First Amended Plan. At the June 10, 2013 hearing, at the suggestion of the
Debtor, the Court required the Debtor to (i) file with the Court a first
modification to the First Amended Plan setting forth the Stock Restriction
Provisions (the “First Modification”), (ii) serve the First Modification on (a)
all parties listed on the Local Rule 1007(d) Parties in Interest List for this
case, and (b) all creditors of the Debtor, and (iii) provide notice in the First
Modification that the First Modification would be approved without further
notice or hearing unless a party in interest filed an objection to the First
Modification within fourteen (14) days from the date the First Modification is
entered on the Docket (the “Plan Modification Objection Deadline”).
 
XX.        Objections to Confirmation of the First Amended Plan were timely
filed with the Court by the following parties (collectively, the “Objecting
Parties”):
 
 
(a)
Accentia [Doc. No. 283] (the “Accentia Objection”);

 
 
(b)
the Creditors Committee [Doc. No. 285] (the “Creditors Committee Objection”);

 
(c)           the Equity Holders Committee [Doc. No. 286] (the “Equity Holders
Committee Objection”); and
 
(d)           the U.S. Trustee [Doc. No. 292] (the “UST Objection”).
 
 
21

--------------------------------------------------------------------------------

 
 
YY.        With respect to the Accentia Objection, Accentia objected to
Confirmation of the First Amended Plan to the extent that the Debtor seeks to
sell, transfer, or convey, or to the extent that the First Amended Plan would
divest Accentia of, ownership of any patents, intellectual property and/or
contract rights which are the subject of the Accentia Complaint (the “Accentia
Disputed Ownership Claims”) prior to this Court making a ruling on the Accentia
Complaint. At the June 10, 2013 hearing, the parties agreed that the Effective
Date of the Modified Plan would not occur until the Accentia Complaint is
dismissed with prejudice by an order of the Court or voluntarily dismissed by
Accentia; provided, however, that the Senior Secured Lenders would be entitled,
in their sole discretion, to waive this condition and, in such event, the
vesting of all Property of the Estate in Reorganized Biovest pursuant to Article
8.4 of the Modified Plan would be subject to the Accentia Disputed Ownership
Claims; and provided further, however, that upon the dismissal of the Accentia
Complaint, with prejudice, by an order of the Court or the voluntary dismissal
by Accentia of the Accentia Complaint, the vesting of all Property of the Estate
in Reorganized Biovest pursuant to Article 8.4 of the Modified Plan would be
free and clear of the Accentia Disputed Ownership Claims. In addition, at the
June 10, 2013 hearing, Accentia requested (without objection) that the Court
retain exclusive jurisdiction over the Accentia Complaint.
 
ZZ.        At the June 10, 2013 hearing, counsel to the Creditors Committee
announced on the record that, based on certain of the Plan Modifications and
other agreements reached with the Debtor and the Senior Secured Lenders, the
Creditors Committee was withdrawing the Creditors Committee Objection.
 
 
22

--------------------------------------------------------------------------------

 
 
AAA.   With respect to the Equity Holders Committee Objection, the Equity
Holders Committee objected to Confirmation of the First Amended Plan on the
grounds that (i) the First Amended Plan violated Sections 1129(a)(3) and
1129(a)(7) of the Bankruptcy Code in that the First Amended Plan was not
proposed in good faith and was not in the best interests of Creditors of the
Debtor, (ii) even if the Court were to find that the Debtor has satisfied all of
the requirements of Section 1129(a) of the Bankruptcy Code, other than Section
1129(a)(8), the Debtor could not cram down the First Amended Plan on the Class 9
Equity Interests under Section 1129(b) of the Bankruptcy Code because the First
Amended Plan was not fair and equitable to the Holders of the Class 9 Equity
Interests, (iii) the third party releases under the First Amended Plan were not
permissible, and any claims that the equity holders of the Debtor might have
against the Debtor’s officers and directors and any ability of the equity
holders of the Debtor to recover against the D & O Policy should not be released
as part of the First Amended Plan, and (iv) the First Amended Plan could not cap
the fees of the Professionals to the Equity Holders Committee. At the June 10,
2013 hearing, for the reasons stated orally and recorded in open court, which
shall constitute the decision of the Court, the Court overruled the Equity
Holders Committee Objection in all respects.
 
BBB.     With respect to the UST Objection, the Court finds that, based on the
evidence presented, the arguments of counsel, and the facts of the Bankruptcy
Case, and for the reasons stated orally and recorded in open court at the June
10, 2013 hearing, which shall constitute the decision of the Court, the
exculpation from liability and release provisions contained in Article 11.2 and
Article 11.3, respectively, of the First Amended Plan are justified and
necessary and shall remain in and be part of the Modified Plan. Based on the
foregoing, the Court overruled the UST Objection in all respects.
 
 
23

--------------------------------------------------------------------------------

 
 
CCC.      The First Amended Plan classifies Claims and Equity Interests into
eleven (11) separate Classes.  Classes 1, 4, 5, 6 and 7 are treated as
Unimpaired under the First Amended Plan.  Since the Claims included in Classes
1, 4, 5, 6 and 7 are not Impaired by the First Amended Plan, the Holders thereof
are conclusively presumed to have accepted the First Amended Plan and, thus, are
not entitled to vote on the First Amended Plan pursuant to Section 1126(f) of
the Bankruptcy Code.
 
DDD.     The following Classes of Claims are treated as Impaired under the First
Amended Plan and are entitled to vote on the First Amended Plan:
 
 
a.
Class 2: Secured Claims and Other Claims of Corps Real

 
 
b.
Class 3: Secured Claims and Other Claims of LV and the Laurus/Valens Entities

 
 
c.
Class 8: Unsecured Claims (Unsecured Claims Not Otherwise Classified)

 
EEE.       Classes 9, 10 and 11 will not receive or retain any Property or
equity interest under the First Amended Plan and, therefore, Classes 9, 10 and
11 are deemed not to have accepted the First Amended Plan pursuant to Section
1126(g) of the Bankruptcy Code and are not entitled to vote on the First Amended
Plan.
 
FFF.       The only Classes entitled to vote on the First Amended Plan are
Classes 2, 3 and 8.  The Court finds that, based upon the tabulation of Ballots
as set forth in the Ballot Tabulation and the Court’s denial of the Accentia
Claim Estimation Motion as described above in this Confirmation Order, the
Creditors in Classes 2, 3 and 8 have accepted the First Amended Plan in the
requisite number and amount required under Section 1126(c) of the Bankruptcy
Code.
 
 
24

--------------------------------------------------------------------------------

 
 
GGG.      The Court expressly finds that neither the First Amended Plan, as
modified at the Confirmation Hearing and as modified by the First Modification,
nor this Confirmation Order adversely affects or changes the treatment of the
Claim of any Creditor of the Debtor who has not accepted in writing the First
Amended Plan as so modified.  Without limiting the foregoing, the Court
specifically finds that the treatment of the Class 2 Claims, the Class 3 Claims
and the Class 8 Claims has not been adversely or materially altered by the Plan
Modifications.  Accordingly, in accordance with Section 1127(d) of the
Bankruptcy Code, the Modified Plan shall be and is hereby deemed accepted by all
Creditors of the Debtor who have previously accepted the First Amended Plan and
who do not file an objection to the First Modification by the Plan Modification
Objection Deadline.  No further solicitation or re-solicitation of acceptances
of the Modified Plan is required under the circumstances except as described
above in this Confirmation Order with respect to the First Modification.  The
Court expressly finds that the Debtor has complied with each of the requirements
of Sections 1127(a) and 1127(c) of the Bankruptcy Code with respect to the
Modified Plan.
 
 
25

--------------------------------------------------------------------------------

 
 
HHH.     At the Confirmation Hearing, counsel for the Debtor advised the Court
and all parties of the principal features of the Modified Plan, including (i)
the means for implementing the treatment of and Distributions to Creditors and
Holders of Allowed Administrative Expense Claims, Allowed Priority Tax Claims
and Allowed Priority Claims, (ii) that the offer and issuance of the Plan Shares
under the Modified Plan would be in exchange for Claims under the Modified Plan,
thus satisfying the requirements of Section 1145(a) of the Bankruptcy Code and
making such transactions exempt from registration under federal and state
securities laws, (iii) the feasibility of the Modified Plan as a result of the
financing to be provided under the DIP Credit Agreement after the Effective
Date, (iv) the absence of any meaningful alternative to the transactions
contemplated by the Modified Plan, and (v) the likely effect of liquidation
under Chapter 7 of the Bankruptcy Code upon Creditors of the Debtor and other
interested parties.  The Court finds that these statements and proffers were
made in open Court and no party objected to these statements or proffers or the
underlying facts, notwithstanding ample opportunity to do so.  The Court further
finds that the statements, proffers and comments of counsel for the Debtor in
support of the Modified Plan were unchallenged and unrebutted, were not subject
to objection, and should be accepted.  The statements, proffers and comments of
counsel for the Debtor were consistent with the entire record of the Bankruptcy
Case, over which this Court has presided from the outset.
 
III.          At the hearing held on June 10, 2013, for the reasons stated
orally and recorded in open court, which shall constitute the decision of the
Court, the Court granted the Cramdown Motion.  The Court will enter a separate
order granting the Cramdown Motion.
 
JJJ.         At the hearing held on June 10, 2013, the Court ruled on the
following pleadings: (i) the Debtor’s Objection and Counter-Designation to
Deposition Transcript Designation [Doc. No. 264], (ii) the Equity Committee’s
Objection to Debtor’s Trial Exhibits [Doc. No. 303], (iii) the Debtor’s
Objection to Exhibits of Official Committee of Equity Security Holders [Doc. No.
306], and (iv) the Equity Committee’s Motion to Strike Statement and Declaration
of Matthew David of Ferghana Partners, Inc. in Support of Confirmation of First
Amended Plan and Sale Motion [Doc. No. 321].  The Court will enter a separate
order setting forth the rulings on such pleadings.
 
 
26

--------------------------------------------------------------------------------

 
 
KKK.     The Court finds that, based upon the entire record:
 
 
a.
The Modified Plan has been proposed in good faith by the Debtor.  The Court also
finds that there is no persuasive proof that the filing of this case and the
deadlines that have arisen in this case were contrived for the purpose of
squeezing out the Holders of Class 9 Equity Interests.



 
b.
There is no other financing available to the Debtor except for the financing
provided pursuant to the DIP Credit Agreement.



 
c.
The Debtor has presented clear and convincing evidence to the Court that the
value of Biovest is not above the total amount of the Corps Real Prepetition
Claims, the Laurus/Valens Prepetition Claims and the DIP Loan Claims.  In
addition, the Court finds that Biovest is a public company whose primary product
is well-described and whose financial structure is well-established in publicly
filed documents over the last several years, and the efforts to market and sell
Biovest during this case was not a thirty day process. Furthermore, valuing
Biovest based on it one day having a blockbuster drug approved is pure
speculation at this point and not a basis for applying a test so as to deny
Confirmation of the First Amended Plan.



 
d.
Based upon the financing available under the DIP Credit Agreement, Reorganized
Biovest will have sufficient funds as of the expected Effective Date or
Determination Date, as the case may be, to pay in full the expected payments
required under the Modified Plan to the Holders of Allowed Administrative
Expense Claims (including Allowed Administrative Expense Claims of
Professionals), Allowed Priority Claims in Class 1, and Allowed Secured Tax
Claims in Class 6. No reserve for Disallowed Claims is provided or is required
by law or by the Modified Plan.



 
e.
The Modified Plan is fair and equitable.

 
 
27

--------------------------------------------------------------------------------

 
 
 
f.
The Distribution to Unsecured Creditors under the Modified Plan will be higher
than if the Debtor’s Chapter 11 case was converted to a case under Chapter 7 of
the Bankruptcy Code.



 
g.
The elimination and cancellation of the Class 9 Equity Interests under the
Modified Plan does not violate the absolute priority rule.



 
h.
The Modified Plan is feasible, and the Confirmation and consummation of the
Modified Plan is not likely to be followed by the liquidation or the need for
further financial reorganization of the Debtor or Reorganized Biovest under the
Bankruptcy Code.



LLL.       The Court finds that the Modified Plan and this Confirmation Order,
including without limitation the discharge, exculpation from liability, release,
general injunction and other related provisions of Article 11 of the Modified
Plan, are fair, equitable, reasonable and proper, are in the best interests of
the Debtor’s Estate, and are binding upon all Creditors and Holders of Equity
Interests, whether or not the Claim or Equity Interest of any such Creditor or
Holder is Impaired under the Modified Plan and whether or not such Creditor of
Holder has accepted the Modified Plan or was entitled to vote on the First
Amended Plan.
 
MMM.  The Court finds that the Plan Shares issuable by Reorganized Biovest under
the Modified Plan in exchange for the recipient’s Claims against the Debtor
shall be exempt from the requirements of Section 5 of the Securities Act and
state and local securities laws and requirements by virtue of Section 1145 of
the Bankruptcy Code and shall not have any restrictions on transfer or any
legend restricting the sale or resale thereof under federal securities law.  The
Plan Shares may be transferred or resold by the holders thereof without
registration or restriction; provided that the transfer or resale of the Plan
Shares by any recipient thereof (i) shall be subject to the Stock Restriction
Provisions, and (ii) would not be exempted under Section 1145 of the Bankruptcy
Code if such recipient is deemed to be an underwriter.
 
 
28

--------------------------------------------------------------------------------

 
 
NNN.      On the Effective Date, all of the Class 9 Equity Interests shall be
deemed cancelled, annulled, extinguished and surrendered without any further
action by any party and shall be of no further force and effect.  The Holders of
the Class 9 Equity Interests shall not be entitled to receive any distribution
under the Modified Plan and shall not receive or retain any Property or equity
interest under the Modified Plan on account of the Class 9 Equity Interests.
Accordingly, Reorganized Biovest will not make any distribution or establish any
reserve under the Modified Plan for the Class 9 Equity Interests.
 
OOO.      On the Effective Date, all of the Class 10 Existing Biovest Stock
Options shall be deemed cancelled, annulled, extinguished and surrendered
without any further action by any party and shall be of no further force and
effect.  The Holders of the Class 10 Existing Biovest Stock Options shall not be
entitled to receive any distribution under the Modified Plan and shall not
receive or retain any Property or equity interest under the Modified Plan on
account of the Class 10 Existing Biovest Stock Options. Accordingly, Reorganized
Biovest will not make any distribution or establish any reserve under the
Modified Plan for the Class 10 Existing Biovest Stock Options.
 
PPP.        On the Effective Date, all of the Class 11 Existing Biovest Stock
Warrants shall be deemed cancelled, annulled, extinguished and surrendered
without any further action by any party and shall be of no further force and
effect.  The Holders of the Class 11 Existing Biovest Stock Warrants shall not
be entitled to receive any distribution under the Modified Plan and shall not
receive or retain any Property or equity interest under the Modified Plan on
account of the Class 11 Existing Biovest Stock Warrants. Accordingly,
Reorganized Biovest will not make any distribution or establish any reserve
under the Modified Plan for the Class 11 Existing Biovest Stock Warrants.
 
 
29

--------------------------------------------------------------------------------

 
 
QQQ.     With respect to the requirements of 11 U.S.C. § 1129(a) as applicable
to the Modified Plan, the Court finds as follows:
 
 
a.
Copies of the Plan Solicitation Documents were timely mailed to all Creditors of
the Debtor as shown on the Court’s master mailing matrix for the Debtor’s
Chapter 11 case and to other parties in interest, including all parties set
forth on the Local Rule 1007(d) Parties in Interest List for this case, in
accordance with the Disclosure Statement Approval Order.  In addition, a copy of
the Disclosure Statement Approval Order was timely mailed to all Holders of
Class 9 Equity Interests of the Debtor in accordance with the Disclosure
Statement Approval Order.  The Court hereby expressly finds that (i) timely and
proper notice of the Confirmation Hearing and the time fixed for filing
objections to, and Ballots on, the First Amended Plan was given to all Creditors
and Holders of Class 9 Equity Interests of the Debtor and all parties in
interest, (ii) such notice was adequate and sufficient to notify all Creditors
and Holders of Class 9 Equity Interests of the Debtor and all parties in
interest of the Confirmation Hearing and the objection and voting deadlines as
to the First Amended Plan, and (iii) such notice complied in all respects with
the procedural orders of the Court, the Bankruptcy Code, the Bankruptcy Rules,
including without limitation Bankruptcy Rules 2002, 3018, 3019, and 9006, and
the Local Rules, and otherwise satisfied the requirements of due process.  No
other or further notice is required.

 
 
b.
The Modified Plan complies with each of the applicable provisions of Title 11 of
the United States Code, including without limitation the provisions of Sections
1122 and 1123 of the Bankruptcy Code.

 
 
30

--------------------------------------------------------------------------------

 
 
 
c.
As required by Section 1129(a)(2) of the Bankruptcy Code, the Debtor, as the
proponent of the Modified Plan, has complied with the applicable provisions of
Title 11 of the United States Code.  Without limiting the generality of the
foregoing and by way of example, the Debtor has complied with the disclosure and
solicitation requirements of Sections 1125 and 1126 of the Bankruptcy
Code.  Further, the Court expressly finds that the First Amended Disclosure
Statement and the Modified Plan contain adequate information for purposes of
Section 1125 of the Bankruptcy Code, and that no further disclosure is required
by the Debtor in connection with the Modified Plan.

 
 
d.
The Modified Plan has been proposed in good faith by the Debtor.  The Modified
Plan has not been proposed by any means forbidden by law.

 
 
e.
The provisions regarding discharge, exculpation from liability, release, general
injunction and related provisions set forth in Article 11 of the Modified Plan
are proposed in good faith, are equitable and are supported by valid
consideration.

 
 
f.
Any payment made or to be made by the Debtor, in its capacity as debtor or as
proponent of the Modified Plan, or by any person issuing securities or acquiring
property under the Modified Plan, for services or for costs and expenses in or
in connection with the Bankruptcy Case, or in connection with the Modified Plan
and incident to the Bankruptcy Case, has been approved by, or is subject to the
approval of, the Court as reasonable.

 
 
g.
The identity and affiliations of all individuals who are to serve, after
Confirmation of the Modified Plan, as directors or officers of Reorganized
Biovest have been fully disclosed, and the appointment of such individuals to
such offices, or their continuance therein, is equitable and is consistent with
the interests of the Creditors and Holders of Equity Interests and with public
policy.

 
 
h.
The identity of, and the nature of any compensation for, any insiders that will
be employed or retained by Reorganized Biovest have been fully disclosed.

 
 
i.
No governmental regulatory commission now has, or will have after Confirmation
of the Modified Plan, jurisdiction over any rates of the Debtor or Reorganized
Biovest.

 
 
j.
With respect to each Impaired Class of Claims or Equity Interests, each Holder
of a Claim or Equity Interest of such Class (i) has accepted the Modified Plan
or (ii) will receive or retain under the Modified Plan on account of such Claim
or Equity Interest property of a value, as of the Effective Date of the Modified
Plan, that is not less than the amount that such Holder would so receive or
retain if the Debtor were liquidated under Chapter 7 of the Bankruptcy Code on
such date.

 
 
31

--------------------------------------------------------------------------------

 
 
 
k.
With respect to each Class of Claims or Equity Interests, (i) such Class has
accepted the Modified Plan (except for Class 9, as to which the Court has
granted the Cramdown Motion), or (ii) such Class is not Impaired under the
Modified Plan.

 
 
l.
The Modified Plan meets the requirements of Section 1129(a)(9) of the Bankruptcy
Code.

 
 
m.
All Impaired Classes of Claims have accepted the Modified Plan, determined
without including any acceptance of the Modified Plan by any insider holding a
Claim of such Class.

 
 
n.
The Modified Plan meets the requirements of Section 1129(a)(11) of the
Bankruptcy Code as described above in this Confirmation Order.  Confirmation of
the Modified Plan is not likely to be followed by the liquidation, or the need
for further financial reorganization, of the Debtor, Reorganized Biovest or any
successor thereto under the Modified Plan.  The Debtor has demonstrated the
likelihood that Reorganized Biovest will be able to meet its financial and other
obligations under the Modified Plan.  The Modified Plan is feasible.

 
 
o.
All fees payable under 28 U.S.C. § 1930 through the date of entry of this
Confirmation Order have been paid by the Debtor or shall be paid as set forth
below in this Confirmation Order.  All fees payable under 28 U.S.C. § 1930 for
the periods following Confirmation of the Modified Plan shall be paid as set
forth below in this Confirmation Order.

 
 
p.
The Debtor has no “retiree benefits” (as such term is defined in Section 1114 of
the Bankruptcy Code) payable pursuant to 11 U.S.C. § 1114.

 
Therefore, with respect to Confirmation of the Modified Plan, the Debtor has
established by clear and convincing evidence that all requirements of 11 U.S.C.
§§ 1129(a) and (b) have been met.
 
The Court having made the above findings, it is, accordingly,
 
 
32

--------------------------------------------------------------------------------

 
 
ORDERED:
 
1.           The findings of fact and conclusions of law set forth herein, which
constitute this Court’s findings of fact and conclusions of law pursuant to
Bankruptcy Rule 7052, are ratified and adopted as findings of this Court and are
incorporated herein.
 
2.           To the extent any of the findings of fact set forth above are
deemed to be conclusions of law, such findings of fact are hereby adopted as
conclusions of law.  To the extent any of the following conclusions of law are
deemed to be findings of fact, such conclusions of law are hereby adopted as
findings of fact.
 
3.           The Modified Plan is confirmed in all respects.
 
4.           The Cramdown Motion is granted and the Court will enter a separate
order to that effect.
 
5.           The Debtor has complied in all respects with the provisions of
Section 1127 of the Bankruptcy Code and the applicable Bankruptcy Rules with
respect to the Plan Modifications.
 
6.           The Effective Date of the Modified Plan shall be the first Business
Day on which all of the conditions precedent to the occurrence of the Effective
Date contained in Article 10.2 of the Modified Plan have been satisfied or
waived as provided therein. Promptly following the satisfaction, or the waiver
by the Debtor, Corps Real and the Laurus/Valens Entities, of all of the
conditions set forth in Article 10.2 of the Modified Plan, the Debtor shall file
a notice (the “Effective Date Notice”) with the Court designating the Effective
Date.  The Effective Date Notice shall also state that, upon the occurrence of
the Effective Date, the Court’s order approving the sale of the Debtor’s assets
to the Purchaser shall be of no further force and effect and the Asset Purchase
Agreement will be deemed terminated. The Debtor shall serve the Effective Date
Notice on all of the Notice Parties.
 
 
33

--------------------------------------------------------------------------------

 
 
7.           The Accentia Objection, having been resolved at the Confirmation
Hearing as described above in this Confirmation Order, is hereby overruled in
all respects.
 
8.           The Creditors Committee Objection, having been withdrawn by the
Creditors Committee at the Confirmation Hearing, is hereby overruled in all
respects.
 
9.           The Equity Holders Committee Objection is overruled in all respects
for the reasons announced on the record at the Confirmation Hearing.
 
10.         The UST Objection is overruled in all respects for the reasons
announced on the record at the Confirmation Hearing.
 
11.         The Debtor and Reorganized Biovest, and their respective directors,
officers and agents, are authorized and directed to take all such steps as may
be necessary to effectuate and implement the Modified Plan and this Confirmation
Order, including, without limitation, the execution and delivery of all
instruments of transfer, agreements and other documents, including, but not
limited to, the Plan Documents, and any amendments, supplements or modifications
to any of the foregoing, as may be appropriate or necessary to consummate the
transactions contemplated by the Modified Plan and this Confirmation Order.
 
 
34

--------------------------------------------------------------------------------

 
 
12.         At or prior to the Effective Date, each of the chief executive
officer, president, chief financial officer, or secretary of the Debtor (and, on
and after the Effective Date, each of the chief executive officer, president,
chief financial officer, or secretary of Reorganized Biovest) shall be
authorized to execute, deliver, file, or record such contracts, instruments,
releases, mortgages, and other agreements or documents, including those required
by the Modified Plan or any Plan Documents, and take such actions as may be
necessary or appropriate, to effectuate and further evidence the terms and
conditions of the Modified Plan or any Plan Document or to otherwise comply with
applicable law.
 
13.         On the Effective Date, and except as otherwise expressly provided in
the Modified Plan or this Confirmation Order, all Property of the Estate
(including the Causes of Action, the D & O Policy, and any net operating losses)
shall vest in Reorganized Biovest free and clear of any and all Liens, Debts,
obligations, Claims, Cure Claims, Liabilities, Equity Interests, and all other
interests of every kind and nature.
 
14.         All matters provided for under the Modified Planinvolving the
corporate structure of the Debtor or Reorganized Biovest, or any corporate
action to be taken by or required of the Debtor or Reorganized Biovest,
including all action taken or required to be taken to approve the Reorganized
Biovest Charter and the Reorganized Biovest Bylaws or to approve the DIP
Facility or the issuance of the Plan Shares, shall, as of the Effective Date, be
deemed to have occurred and be effective as provided in the Modified Plan or in
this Confirmation Order, and shall be authorized and approved in all respects
without any requirement for further action by the stockholders or directors of
the Debtor or Reorganized Biovest.
 
 
35

--------------------------------------------------------------------------------

 
 
15.         Biovest will continue to exist after the Effective Date as a
separate corporate entity, with all of the powers of a corporation under the
Delaware General Corporation Law and pursuant to its certificate of
incorporation and bylaws in effect prior to the Effective Date, except to the
extent such certificate of incorporation and bylaws are amended or amended and
restated as provided in the Modified Plan or in this Confirmation Order, without
prejudice to any right to terminate such existence (whether by merger,
dissolution or otherwise) under applicable law after the Effective Date.   
 
16.         Onthe Effective Date, all of the Class 9 Equity Interests shall be
deemed cancelled, annulled, extinguished and surrendered without any further
action by any party and shall be of no further force and effect.  
 
17.         Onthe Effective Date, all of the Class 10 Existing Biovest Stock
Options shall be deemed cancelled, annulled, extinguished and surrendered
without any further action by any party and shall be of no further force and
effect.  
 
18.         On the Effective Date, all of the Class 11 Existing Biovest Stock
Warrants shall be deemed cancelled, annulled, extinguished and surrendered
without any further action by any party and shall be of no further force and
effect.
 
 
36

--------------------------------------------------------------------------------

 
 
19.         Pursuant to the Modified Plan, on the Effective Date, the Causes of
Action shall be vested in Reorganized Biovest, except to the extent a Creditor
or other third party has been specifically released from any Cause of Action by
the terms of the Modified Plan or by a Final Order of the Court.  Reorganized
Biovest will have the right, in its sole and absolute discretion, to pursue, not
pursue, settle, release or enforce any Causes of Action without seeking any
approval from the Court except as provided in Article 8.14 of the Modified
Plan.  Neither a vote to accept the First Amended Plan by any Creditor nor the
entry of this Confirmation Order will act as a release, waiver, bar or estoppel
of any Cause of Action against such Creditor or any other Person or Entity,
unless such Creditor, Person or Entity is specifically identified by name as a
released party in the Modified Plan, in this Confirmation Order, or in any other
Final Order of the Court.  Confirmation of the Modified Plan and entry of this
Confirmation Order is not intended to and shall not be deemed to have any res
judicata or collateral estoppel or other preclusive effect that would preclude
or prohibit prosecution of such Causes of Action following Confirmation of the
Modified Plan.  Nothing in the Modified Plan or in this Confirmation Order
operates as a release of any of the Causes of Action.
 
20.         The Causes of Action shall include, but not be limited to, those
described in the First Amended Disclosure Statement and in Article 8.13 of the
Modified Plan.  A Cause of Action shall not, under any circumstances, be waived
as a result of the failure of the Debtor to describe such Cause of Action with
specificity in the Modified Plan or in the First Amended Disclosure Statement;
nor shall Reorganized Biovest, as a result of such failure, be estopped or
precluded under any theory from pursuing such Cause of Action.
 
21.         The Committees shall continue in existence until the Effective
Date.  Thereafter, the Committees shall be deemed dissolved and the members of
the Committees shall be deemed discharged from all rights, duties and
liabilities arising from, or related to, the Bankruptcy Case, and the
Professionals for the Committees, if any, shall cease providing any services to
the Committee or otherwise in connection with the Bankruptcy Case. 
 
 
37

--------------------------------------------------------------------------------

 
 
22.         The Independent Board Committee shall take such action as may be
necessary to cause the certificate of incorporation of Biovest to be amended and
restated (a) if applicable, to authorize a sufficient number of shares of
Reorganized Biovest Common Stock necessary to meet (i) the requirements set
forth in the Modified Plan as to the issuance of the Plan Shares, and (ii) the
obligations of Reorganized Biovest under the New Stock Options, (b) to contain
any provisions as may be required in order that such certificate of
incorporation is consistent with the provisions of the Modified Plan, the DIP
Credit Agreement, the Bankruptcy Code, and this Confirmation Order, and (c) to
provide, pursuant to Section 1123(a)(6) of the Bankruptcy Code, for a provision
prohibiting the issuance of non-voting equity securities, but only to the extent
required by Section 1123(a)(6). The bylaws of Biovest shall be amended and
restated as necessary to satisfy the provisions of the Modified Plan and the DIP
Credit Agreement.  The Reorganized Biovest Charter and the Reorganized Biovest
Bylaws are hereby approved.  The Reorganized Biovest Charter and the Reorganized
Biovest Bylaws shall be the charter and bylaws governing Reorganized Biovest on
and after the Effective Date, subject to any right to amend the foregoing as
permitted by applicable law as such right may be limited by the terms of the
Reorganized Biovest Charter and the Reorganized Biovest Bylaws.
 
 
38

--------------------------------------------------------------------------------

 
 
23.         In accordance with the DIP Loan Documents and the DIP Financing
Orders, following the Effective Date, if Reorganized Biovest is unable to obtain
funding from a capital raise, third party financing, or proceeds from a
partnership/licensing agreement or otherwise, each of the Laurus/Valens Lenders
will advance to Reorganized Biovest their respective share of any unadvanced
amount of the DIP Facility up to the maximum amount of the DIP Facility subject
to and in accordance with the DIP Financing Orders and the DIP Credit Agreement.
If, following the Effective Date, the maximum amount of the DIP Facility has
been advanced and new funding for Reorganized Biovest from a capital raise,
third party financing, or proceeds from a partnership/licensing agreement or
otherwise with respect to Reorganized Biovest’s products is not forthcoming or
is delayed, Corps Real and the Laurus/Valens Entities agree that, if any
additional funding is provided by them, at their option, to Reorganized Biovest,
such additional funding will be provided on a pro rata basis, in accordance with
their relative equity ownership in Reorganized Biovest, pari passu in priority
and payment, and subject to further loan documentation with terms and provisions
acceptable to Corps Real and the Laurus/Valens Entities.  Notwithstanding
anything to the contrary contained in the DIP Credit Agreement or the DIP
Financing Orders, on the Effective Date, without any further action by any
party, (i) the Corps Real Prepetition Claims, the Laurus/Valens Prepetition
Claims and the DIP Loan Claims shall be deemed fully paid, (ii) the Liens
granted in favor of the Senior Secured Lenders under the DIP Credit Agreement
and the DIP Financing Orders and the Liens securing the Corps Real Prepetition
Claims and the Laurus/Valens Prepetition Claims shall be deemed released and
terminated, and (iii) the representations and warranties of the Debtor contained
in Article V of the DIP Credit Agreement, the covenants of the Debtor contained
in Article VI of the DIP Credit Agreement, and the indemnification obligations
of the Debtor contained in Section 9.6 of the DIP Credit Agreement shall be
deemed deleted from the DIP Credit Agreement.
 
 
39

--------------------------------------------------------------------------------

 
 
24.         The entry of this Confirmation Order shall be deemed to provide or
waive any required authorizations, consents, permits, approvals, or licenses
from, and all filings with, and all reports to, any Governmental Unit, whether
federal, state, or local, and all agencies thereof, which are required for the
execution, delivery and performance of the documents or obligations provided for
under the Modified Plan or in this Confirmation Order; provided, however, that
nothing contained in this paragraph shall (i) abrogate any filing or reporting
requirements of Biovest under applicable securities laws, including the
Securities Act or the Exchange Act, or (ii) apply to the SEC.
 
25.         As soon as reasonably practicable (as determined by Reorganized
Biovest) after the Effective Date, Reorganized Biovest shall (i) make the
Distributions required under the Modified Plan to Holders of Allowed
Administrative Expense Claims (including Allowed Administrative Expense Claims
of Professionals) and Allowed Claims in Classes 1 and 6; provided, however, that
the Distributions as to Allowed Administrative Expense Claims of Professionals
shall be made no more than ten (10) days after the Determination Date; and (ii)
issue the Plan Shares to the Holders of Allowed Claims in Classes 2, 3, and 8 as
required by the terms of the Modified Plan.  Thereafter, Reorganized Biovest
shall make additional Distributions to Holders of Allowed Claims as and when
required by the terms of the Modified Plan.
 
26.         Reorganized Biovest shall issue and distribute, in accordance with
the provisions of the Modified Plan and this Confirmation Order, shares of
Reorganized Biovest Common Stock to those Holders of Claims entitled to receive
the Plan Shares under the Modified Plan.
 
 
40

--------------------------------------------------------------------------------

 
 
27.         The provisions of Section 1145 of the Bankruptcy Code are applicable
to the issuance and distribution of the Plan Shares in exchange for the
recipient’s Claims against the Debtor.  The Plan Shares issuable by Reorganized
Biovest under the Modified Plan in exchange for the recipient’s Claims against
the Debtor shall be exempt from the requirements of Section 5 of the Securities
Act and state and local securities laws and requirements by virtue of Section
1145 of the Bankruptcy Code and shall not have any restrictions on transfer or
any legend restricting the sale or resale thereof under federal securities
law.  The Plan Shares may be transferred or resold by the holders thereof
without registration or restriction; provided that the transfer or resale of the
Plan Shares by any recipient thereof (i) shall be subject to the Stock
Restriction Provisions, and (ii) would not be exempted under Section 1145 of the
Bankruptcy Code if such recipient is deemed to be an underwriter.
 
28.         Reorganized Biovest shall issue the New Stock Options as provided in
Article 8.17 of the Modified Plan.
 
29.         Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance,
distribution, transfer or exchange of any Security (including the Reorganized
Biovest Common Stock), or the making, delivery or recording of any instrument of
transfer, pursuant to, in implementation of or as contemplated by the Modified
Plan or any Plan Document, or the vesting, re-vesting, transfer or sale of any
Property of, by or in the Debtor or its Estate or Reorganized Biovest pursuant
to, in implementation of or as contemplated by the Modified Plan or any Plan
Document, or any transaction arising out of, contemplated by or in any way
related to the foregoing, shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangible or similar tax, mortgage tax, stamp act,
real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing
or recording fee, or other similar tax or governmental assessment, and the
appropriate state or local governmental officials or agents shall be, and hereby
are, directed to forego the collection of any such tax or governmental
assessment and to accept for filing and recording any of the foregoing
instruments or other documents without the payment of any such tax or
governmental assessment. 
 
 
41

--------------------------------------------------------------------------------

 
 
30.         From and after the Effective Date, Reorganized Biovest shall have
the exclusive authority to, and shall, file, settle, compromise, withdraw, or
litigate to judgment all objections to Claims.  Except as to any late-filed
Claims and Claims resulting from the rejection of executory contracts or
unexpired leases, if any, all objections to Claims shall be filed with the Court
by no later than sixty (60) days following the Effective Date (unless such
period is extended by the Court upon motion of Reorganized Biovest). Objections
to late-filed Claims and Claims resulting from the rejection of executory
contracts or unexpired leases shall be filed on the later of (a) thirty (30)
days following the Effective Date or (b) the date that is ten (10) days after
Reorganized Biovest receives actual notice of the filing of any such Claim.
 
31.         Except as otherwise provided in the Modified Plan or in this
Confirmation Order, the Debtors and its Estate and Reorganized Biovest shall be
discharged on the Effective Date from any and all Claims, Cure Claims, Debts,
Equity Interests, Liens, encumbrances, contract rights, rights of setoff, or
Liabilities of any nature (whether contingent, fixed, liquidated, unliquidated,
matured, unmatured or disputed) that arose from any acts or conduct of the
Debtor occurring prior to the Effective Date.
 
 
42

--------------------------------------------------------------------------------

 
 
32.         Except as otherwise expressly provided in the Modified Plan or in
this Confirmation Order, as of the Effective Date, the provisions relating to
discharge, exculpation from liability, release, injunctions, and stays set forth
in Article 11 of the Modified Plan shall apply and be fully binding and are
hereby incorporated by reference in their entirety in this Confirmation
Order.  The Debtor has satisfied the disclosure requirements set forth in
Bankruptcy Rule 3020(c)(1) as to such provisions. Nothing contained in the
Modified Plan or in this Confirmation Order shall be construed to reduce or
abridge any defenses of Professionals or other parties, including, without
limitation, defenses of res judicata, collateral estoppel, judicial estoppel,
immunity, or the application of the Barton doctrine.  The Court shall retain
exclusive jurisdiction over any claims made or proceedings commenced against any
Professionals representing the Debtor or the Committees in connection with this
Chapter 11 case.  To the extent that this Court does not have jurisdiction, then
the United States District Court for the Middle District of Florida shall have
exclusive jurisdiction over any such claims or proceedings.
 
33.         All rights of Holders of Claims of all Classes under the Modified
Plan, including, without limitation, the right to receive Distributions on
account of such Claims, hereafter shall be limited solely to the right to
receive such Distributions exclusively according to the Modified Plan, the
provisions of which shall be binding on Holders of Claims to the fullest extent
provided by Section 1141(a) of the Bankruptcy Code.  After the date hereof, the
Holders of Claims shall have no further rights against the Debtor or its Estate
or Reorganized Biovest except as expressly provided in the Modified Plan or in
this Confirmation Order. After the date hereof, the Holders of Class 9 Equity
Interests, Class 10 Existing Biovest Stock Options and Class 11 Existing Biovest
Stock Warrants shall have no further rights against the Debtor or its Estate or
Reorganized Biovest.
 
 
43

--------------------------------------------------------------------------------

 
 
34.         The Modified Plan and its provisions shall be binding upon the
Debtor, the Debtor’s Estate, all Creditors, and all Holders of Class 9 Equity
Interests, Class 10 Existing Biovest Stock Options and Class 11 Existing Biovest
Stock Warrants (whether or not the Claim or Equity Interest of any such
Creditors or Holders is Impaired under the Modified Plan and whether or not such
Creditors or Holders have accepted the Modified Plan or were entitled to vote on
the First Amended Plan), all parties to any Assumed Contracts or Rejected
Contracts, all other parties in interest, and the respective successors and
assigns of each of the foregoing.
 
 
44

--------------------------------------------------------------------------------

 
 
35.         Pursuant to Sections 365(a) and 1123(b)(2) of the Bankruptcy Code,
all executory contracts and unexpired leases that currently exist between the
Debtor and another Person or Entity and not listed on Exhibit D attached to the
Modified Plan shall be deemed assumed by the Debtor as of the Effective
Date.  Any executory contract or unexpired lease that exists between the Debtor
and another Person or Entity and that is listed on Exhibit D attached to the
Modified Plan shall be deemed rejected by the Debtor as of the Confirmation
Date, unless there is pending before the Court on the Confirmation Date a motion
to assume such executory contract or unexpired lease. Entry of this Confirmation
Order shall, subject to and upon the occurrence of the Effective Date,
constitute (i) the approval, pursuant to Sections 365(a) and 1123(b)(2) of the
Bankruptcy Code, of the assumption of the executory contracts and unexpired
leases assumed pursuant to Article 7.1 of the Modified Plan, (ii) the approval,
pursuant to Sections 365(a) and 1123(b)(2) of the Bankruptcy Code, of the
rejection of the executory contracts and unexpired leases rejected pursuant to
Article 7.1 of the Modified Plan, and (iii) the extension of time, pursuant to
Section 365(d)(4) of the Bankruptcy Code, within which the Debtor may assume,
assume and assign, or reject any unexpired lease of nonresidential real property
through the date of entry of an order approving the assumption, assumption and
assignment, or rejection of such unexpired lease.  The assumption by the Debtor
of an Assumed Contract shall be binding upon any and all parties to such Assumed
Contract as a matter of law, and each such Assumed Contract shall be fully
enforceable by Reorganized Biovest in accordance with its terms, except as
modified by the provisions of the Modified Plan or an order of the Bankruptcy
Court.
 
36.         Unless otherwise ordered by the Court, any Claim for damages arising
by reason of the rejection of any executory contract or unexpired lease must be
filed with the Court on or before the Bar Date for rejection damage Claims in
respect of such rejected executory contract or unexpired lease or such Claim
shall be forever barred and unenforceable against the Debtor or Reorganized
Biovest.  With respect to the Rejected Contracts, the Bar Date for filing
rejection damage and other Claims with the Court shall be thirty (30) days after
the Confirmation Date.  The Modified Plan and any other order of the Court
providing for the rejection of an executory contract or unexpired lease shall
constitute adequate and sufficient notice to Persons or Entities which may
assert a Claim for damages from the rejection of an executory contract or
unexpired lease of the Bar Date for filing a Claim in connection therewith.
 
 
45

--------------------------------------------------------------------------------

 
 
37.         All settlements, agreements and compromises provided for under the
Modified Plan, and all transactions, documents, instruments, and agreements
referred to therein, contemplated thereunder or executed and delivered
therewith, and any amendments or modifications thereto in substantial conformity
therewith, are hereby approved, and the Debtor and Reorganized Biovest and the
other parties thereto are authorized and directed to enter into them and to
perform thereunder according to their respective terms.
 
38.         Nothing in the Modified Plan or in this Confirmation Order shall
excuse any party from complying with the federal securities laws in connection
with the offer, issuance, sale, resale or distribution of any securities issued
pursuant to the Modified Plan; provided, however, that nothing contained in this
Confirmation Order is intended to, nor shall this Confirmation Order, supersede
or alter, or be deemed to supersede or alter, any applicable provisions of the
Bankruptcy Code relating to or governing securities issued pursuant to the
Modified Plan.
 
39.         The Modified Plan is confirmed in its entirety.  The inclusion of
language in this Confirmation Order referring to specific provisions of the
Modified Plan or authorizing specific action by the Debtor or Reorganized
Biovest shall not be construed to imply non-approval of other provisions of the
Modified Plan or non-authorization of other actions.  The failure to reference
or discuss any particular provision of the Modified Plan in this Confirmation
Order shall have no effect on the validity, binding effect and enforceability of
such provision and such provision shall have the same validity, binding effect
and enforceability as every other provision of the Modified Plan.
 
 
46

--------------------------------------------------------------------------------

 
 
40.         The Plan Modifications are approved in all respects.
 
41.         Except with respect to the Plan Modifications, to the extent of any
inconsistency between the terms of the Modified Plan and this Confirmation
Order, the terms of the Modified Plan shall govern.
 
42.         All unpaid fees and charges assessed against the Estate under
Chapter 123 of title 28, United States Code, 28 U.S.C. §§ 1911-1930, for any
calendar quarter (or portion thereof) ending prior to the Effective Date shall
be paid to the U.S. Trustee by Reorganized Biovest by no later than thirty (30)
days following the Effective Date. Following the Effective Date, any fees
required to be paid to the U.S. Trustee, pursuant to 28 U.S.C. §1930(a)(6), with
respect to the Bankruptcy Case shall be paid by Reorganized Biovest, until the
earlier of (i) the closing of the Bankruptcy Case by the issuance of a Final
Decree by the Bankruptcy Court, or (ii) the entry of an order by the Bankruptcy
Court dismissing the Bankruptcy Case or converting the Bankruptcy Case to
another chapter under the Bankruptcy Code.  Any such payment to the U.S. Trustee
shall be in the appropriate sum required pursuant to 28 U.S.C. §1930(a)(6) based
upon the applicable disbursements for the relevant period and shall be made
within the time period set forth in 28 U.S.C. §1930(a)(6).
 
 
47

--------------------------------------------------------------------------------

 
 
43.         Notwithstanding the entry of this Confirmation Order and the
occurrence of the Effective Date, until the Bankruptcy Case is closed, this
Court shall retain the fullest and most extensive jurisdiction of the Bankruptcy
Case that is permitted under applicable law, including that necessary to ensure
that the purposes and intent of the Modified Plan are carried out.  Without
limiting the generality of the foregoing, after Confirmation of the Modified
Plan and until the Bankruptcy Case is closed, this Court shall retain
jurisdiction of the Bankruptcy Case for each of the specific purposes set forth
in Articles 12.1 and 12.2 of the Modified Plan and as otherwise provided in this
Confirmation Order.  This Court shall also retain jurisdiction to determine any
and all applications for allowance of compensation and reimbursement of expenses
of Professionals under Section 330, 331 or 503(b) of the Bankruptcy Code arising
out of the Bankruptcy Case for the periods prior to and through and including
the Effective Date.
 
44.         The Court will conduct a post-Confirmation status conference on July
31, 2013 at 3:00 p.m., in Courtroom 9B, Sam M. Gibbons United States Courthouse,
801 North Florida Avenue, Tampa, Florida.
 
45.         A copy of this Confirmation Order shall be sent, by United States
first class mail or CM/ECF Transmission, to (i) all parties listed on the Local
Rule 1007(d) Parties in Interest List for this case, and (ii) all creditors of
the Debtor as set forth on the Court’s master mailing matrix for the Debtor’s
Chapter 11 case. Counsel for the Debtor shall thereafter file a certificate of
service with the Court regarding the foregoing service of this Confirmation
Order.  The Court approves the form and manner of such notice as being adequate
and sufficient notice of Confirmation of the Modified Plan, and finds that such
notice complies with the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, and the Local Rules of this Court.  Since the stockholders of the
Debtor will not receive any distributions or equity interests under the Modified
Plan, the Debtor shall not be required to serve a copy of this Confirmation
Order or notice of its entry upon the stockholders of the Debtor.
 
 
48

--------------------------------------------------------------------------------

 
 
 
DONE AND ORDERED at Tampa, Florida, on June 28, 2013.

 
 
 
 

  /s/ K. RODNEY MAY  
K. RODNEY MAY
United States Bankruptcy Judge
         


Charles A. Postler, Esq. is directed to serve a copy of this Order on interested
parties and file a proof of service within 3 days of entry of this Order.
 

 
 
 
 
49

--------------------------------------------------------------------------------